DETAILED ACTION
This office action is in response to amendments filed on 04/28/2022. Claims 1, 3-4, 6, and 9-20 are pending. Claims 2, 5, and 7-8 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1, 3-4, 6, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the calculation unit includes a holding unit that holds a first digital value received at a first sampling timing and a second digital value received at a second sampling timing, a determination unit that determines a magnitude relation between the first digital value and the threshold to generate a first determination result and determines a magnitude relation between the second digital value received at the second sampling timing and the threshold to generate a second determination result, and 2Application No. 17/016,587Docket No.: 0137278-0000001-058-101 Amendment dated April 28, 2022 Reply to Office Action of January 28, 2022an estimation unit that estimates the slope of the analog signal waveform by using the first digital value and the second digital value according to the first determination result and the second determination result, the holding unit supplies the first digital value and the second digital value to the estimation unit in a case where the first determination result is different from the second determination result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art Fukumura et al. US 20170343382 A1 teaches the storage section 33 stores information to be utilized in online processing. Online processing is a process to be performed in real time while the rotor R is rotating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/      Examiner, Art Unit 2846